Citation Nr: 1535191	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a facial injury, claimed as headaches and facial paralysis.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from December 1990 to July 1991.  During his second period of active duty, he had service in the Southwest Asia Theater of Operations from January 1991 to June 1991.  He also had an unverified period of service in the Reserve until 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in March 2010 and February 2014.  The former denied service connection for headaches and the latter denied service connection for sleep apnea.

The Board denied the claim for entitlement to service connection for headaches in a July 2014 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate and remand that portion of the Board's decision that denied service connection for headaches because the Board had not considered 38 U.S.C.A. § 1154(b) in adjudication of the claim.  In an April 2015 Order, the Court granted the Joint Motion.  The Board has recharacterized the issue as listed on the title page to better reflect the nature of the assertions raised by the Veteran in support of his claim.  

In July 2014, the Board also remanded claims for service connection for joint problems and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of service connection for bunions was referred to the AOJ in the Board's July 2014 decision.  Since then, the Veteran has also filed a claim seeking service connection for erectile dysfunction and hypertension.  See February 2014 VA Form 21-526EZ.  None of these claims have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for headaches and facial paralysis as a result of an injury to his face that he allegedly sustained while serving in the Southwest Asia Theater of Operations.  In written statements, he has contended that during a scud missile attack, another soldier carelessly threw a net with "tie down" hook across a half assembled pallet of cargo.  The Veteran reported that the net and "tie down" hook hit him in the face, knocking him to his knees and causing him to be temporarily unaware of his surroundings.  The Veteran asserted that he was taken to the medics and administered first aid and best rest (restricted to quarters), and that he is paralyzed from the point of impact (across the top of his nose/below his eyes) to his chin and that he also has severe headaches.  He has submitted a photograph that he contends is of him following the incident.  It shows a man sitting on a cot with an obvious white bandage across the bridge of his nose.  

At the time of an October 2013 Disability Benefits Questionnaire (DBQ), the Veteran reported that while he was handling cargo, a cargo strap broke and a buckle hit him across the bridge of the nose, which caused him to be dizzy, light headed and nearly pass out.  He reported that he was medically evacuated so the laceration caused by the buckle could be cared for.  The Veteran also reported that he was placed on bed rest for several days; that almost immediately after the injury he had severe swelling in the area that caused his face to be numb; and that he still has the numbness and headaches occur almost daily.  

The Veteran's October 2013 report of being medically evacuated at the time of the reported facial injury is the first time that assertion was raised.  On remand, the Veteran should be asked to clarify to which facility he was evacuated and, if a response is received, efforts should be made to obtain all clinical records associated with that evacuation.  

The Veteran has undergone two VA examinations in conjunction with this claim, and both examiners provided favorable opinions.  Neither, however, provided a rationale for the opinion rendered.  Given the foregoing, and in light of the nature of the Veteran's assertions, namely that he has facial paralysis and headaches as a result of the reported in-service facial injury, the Board finds that an opinion from a specialist with adequate rationale should be obtained on remand.  

The Veteran's claim for service connection for sleep apnea was denied in a February 2014 rating decision.  A timely notice of disagreement (NOD) was received in August 2014.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify to which facility he was medically evacuated after he sustained the reported facial injury; if a response is received, efforts should be made to obtain all clinical records associated with that evacuation.  

2.  Obtain an opinion, preferably from a neurologist, regarding the etiology of the Veteran's headaches, to include migraines, and trigeminal nerve palsy, which were diagnosed during the February 2010 and October 2013 VA examinations.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's headaches, to include migraines, and trigeminal nerve palsy had their onset during active service or are related to the in-service facial injury as reported by the Veteran.  

The Board is especially interested in ascertaining whether the type of injury as alleged by the Veteran to have resulted in headaches and facial nerve paralysis could be the cause of the diagnosed headaches, to include migraines, and trigeminal nerve palsy.  In that vein, the examiner should consider the following:

* the Veteran's report of an injury to his face/across the bridge of his nose caused by a tie down or buckle, which caused him to be dizzy, light headed and nearly pass out, and temporarily unaware of his surroundings, and which resulted in a laceration;

* the Veteran's report that almost immediately after the injury, he had severe swelling in the area that caused his face to be numb; 

* the June 27, 1991, Desert Storm/Demobilization reports of medical history and examination and Desert Shield/Storm out processing check list;

* the July 1996 reports of medical history and examination (from the Veteran's Reserve duty);

* clinical records associated with the Veteran's reported medical evacuation (if obtained);

* the Veteran's report that he is paralyzed from the point of impact (across the top of the nose/below the eyes) to his chin and that he also has severe headaches;

* the photograph submitted by the Veteran that he contends is of him showing a man sitting on a cot with an obvious white bandage across the bridge of his nose;

* private treatment records.  

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

3.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for sleep apnea.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Finally, readjudicate the claim for service connection for residuals of a facial injury, claimed as headaches and facial paralysis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







